Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  June 21, 2007                                                                                           Clifford W. Taylor,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Elizabeth A. Weaver
                                                                                                               Marilyn Kelly
                                                                                                          Maura D. Corrigan
                                                                                                        Robert P. Young, Jr.
                                                                                                        Stephen J. Markman,
  133858                                                                                                               Justices




  TIMOTHY TERRY, #327307

                Plaintiff-Appellant,

  v                                                                  SC: 133858
                                                                     CoA: 272976
  DEPARTMENT OF CORRECTIONS,

             Defendant-Appellee.
  ___________________________________

                On order of the Chief Justice, it appearing that appellant has failed to tender
  the entry fee prescribed by MCR 7.319 (B)(7) and has failed to provide documentation to
  permit the calculation of an appropriate partial fee, the Clerk is directed to close this file.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            June 21, 2007                       _________________________________________
           jm                                                                   Clerk